DETAILED ACTION
This action is in response to interview on 11/1/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority of 16/177,335 (Patent 10,778,623), filed 10/31/2018. The assignee of record is Snap Inc. The listed inventor(s) is/are: Wu, William; Eirinberg, Dylan Shane; Osborne, Alexander R.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/13/2020 (2) & 2/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 11/1/2021 has been reviewed and is accepted.  
REASONS FOR ALLOWANCE
Claims 1-4, 6-20 are allowed. The closest found prior art fails to teach singly or in combination the claimed invention. The closest found prior art is listed below:
a. Rodriguez et al. (US 20180367484 A1, filed 6/15/2017; hereinafter Rod) 
Rod teaches a method ((Rod ¶ 0374-0389 are generally the relevant sections of Rod that explicitly relate to gaming applications. Rod Figs. 9A-9C show example interface and screenshots provided below for reference:

    PNG
    media_image1.png
    618
    401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    607
    857
    media_image2.png
    Greyscale

) comprising: 
providing a platform that facilitates communication between a messaging application and a web-based gaming application (Rod ¶ 0377 chat interface with messaging application in communication with gaming application);
launching, via the platform, the web-based gaming application from the messaging application (Rod ¶ 0377 execution of game application); 
integrating, via the platform, a feature of the messaging application into the web-based gaming application (Rod ¶ 0376 command specifies an embedded interface (the game application) to be displayed in association with the chat conversation. Rod Fig. 9C shows game application display displayed as part of the chat conversation, thus the chat conversation screenshot of Fig. 9C is interpreted to be equivalent to integrating a feature (chat) of messaging application into the web based gaming application). 

b. Authors et al. (“CHANNEL PROMOTION COMPANION TO IN-STREAM VIDEO ADVERTISEMENT”, Authors et al. Disclosed Anonymously, retrieved from https://ip.com/IPCOM/000238039 on 11/1/2021, IP.com Number: IPCOM000238039D, IP.com Electronic Publication Date: July 28, 2014, An IP.com Prior Art Database Technical Disclosure; hereinafter NPL1).
NPL1 teaches identifying, by the messaging application, a set of advertisement videos based on a user of the messaging application (NPL1 Pg 10 Third Paragraph, viewing of video advertisements by Web site visitors and Pg 10 Second Paragraph web site visitor may be playing a game); 
transmitting to the web-based gaming application one or more identifiers of the advertisement videos in the set of advertisement videos (NPL1 Pg 9 Last Paragraph The game applications may include provisions for serving video advertisements during the play of the game. Once connected to the Web site 22, the media devices 62 and 63 may allow viewing of content such as video programs and static images generated by entities such as the video provider 80 and displayed on the Web pages 30 at the Web site 22. The video programs and static images may include slots or spaces into which content segments such as advertisements may be placed. When such a video program or static image is to be viewed on the media devices 62 or 63, the Web server 24 may send an advertisement (ad) request, which is received at the advertiser 40, and which may be answered with an advertisement 44
NPL1 ad server 42 may respond by sending a video advertisement to the media device 62. If the Web site visitor 66 elects to view the video advertisement, the browser 100 in the media device 62 may send an advertisement played signal directly to the analytics service 70); and 
tracking, by the messaging application, which advertisement videos in the set have been watched by the user (NPL1 Pg 10 Third Paragraph The analytics service 70 may operate in conjunction with Web site operators to collect, analyze, and report information and data related to visits to Web sites and viewing of video advertisements by Web site visitors 66. The analytics service 70 may be part of the video delivery system 20, or the advertiser 40, or may be a separate entity. The analytics service 70 collects, analyzes, stores (in data store 74), and reports on data and information related to visits to the Web site 22, operation of applications, and other reported activity).
(NPL1 Pg 10 Third Paragraph).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for examiner’s amendment was given in an interview with Gall Gotfried (58,333) on 11/1/2021.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:

	1.	A method comprising:	providing a platform that facilitates communication between a messaging application and a web-based gaming application;	launching, via the platform, the web-based gaming application from the messaging application;
	determining a context that the web-based gaming application was launched from a conversation interface comprising messages exchanged between users;	integrating, via the platform, a feature of the messaging application into the web-based gaming application based on the context;	identifying, by the messaging application, a set of advertisement videos based on a user of the messaging application, the set of advertisement videos having not been previously delivered to the user;	transmitting to the web-based gaming application one or more identifiers of the advertisement videos in the set of advertisement videos; and

2.	(amended) The method of claim 1, further comprising:
	
	communicating, via the platform, the context of the messaging application to the web-based gaming application.

3.	(amended) The method of claim 2, 

4.	The method of claim 1, further comprising modifying a graphical user interface aspect of the web-based gaming application based on a conversation text color of a conversation interface of the messaging application comprising messages exchanged between users.

5.	(canceled) 

6.	(amended) The method of claim [[5]]1, further comprising:
	

7.	The method of claim 1, wherein providing the platform comprises:	storing an application programming interface (API), associated with the messaging application on a server; and	establishing, via a JavaScript bridge, two one-way asynchronous communication channels between the messaging application and the web-based gaming application, wherein functions of the API, invoked by the web-based gaming application or the messaging application, are transmitted as messages over the asynchronous communication channels.

8.	The method of claim 1, further comprising authorizing, via the platform, the web-based gaming application to integrate the feature of the messaging application.

9.	The method of claim 1, further comprising:	caching an advertisement video in a user profile;	transmitting an indication to the web-based gaming application indicating that the advertisement video is ready; and	providing the cached advertisement video from the messaging application to the web-based gaming application during gameplay of the web-based gaming application responsive to a request from the web-based gaming application.

10.	The method of claim 1, further comprising:	transmitting an indication of focus from the messaging application to the web-based gaming application, the indication of focus indicates one or more game elements that are blocked by another application preventing a user from interacting with the web-based gaming application; and	causing the web-based gaming application to pause or terminate gameplay in response to receiving the indication of focus.

11.	The method of claim 8, further comprising:preventing the web-based gaming application from being authorized based on the web-based gaming application being launched from an application that is different from the messaging application.

12.	The method of claim 1, further comprising:	receiving, via the platform, loading information associated with launching the web-based gaming application;	while the messaging application determines, based on the loading information, that the web-based gaming application is loading, presenting a loading screen to a user; and	after the messaging application determines, based on the loading information, that the web-based game has finished loading, removing presentation of the loading screen and presenting an interface of the web-based gaming application to the user.

13.	The method of claim 1, further comprising:setting a volume of the web-based gaming application relative to volume of voices of participants in the web-based gaming application; andproviding access to an avatar of a user, via the platform, to the web-based gaming application from the messaging application.

14.	The method of claim 1 further comprising:	receiving, via the platform, by the messaging application from the web-based gaming application, a reward video request;	in response to receiving the reward video request, causing the messaging application to select a reward video; and	transmitting, via the platform, to the web-based gaming application, an indication of consumption of the reward video responsive to the messaging application determining that the reward video has been viewed to completion.



16.	The method of claim 1, further comprising:	transmitting, via the platform, from the messaging application to the web-based gaming application, a volume setting to set a volume level of the web-based gaming application, wherein a volume of gaming content of the web-based gaming application is different from a volume of voice content provided by the messaging application; and	transmitting, via the platform, from the messaging application to the web-based gaming application, at least one of an indication of a user’s focus or display screen parameters for presenting an interface of the web-based gaming application.

17.	The method of claim 1, further comprising:
	in response to the messaging application receiving a message from the web-based gaming application, determining that the gaming application is allowed to communicate with the messaging application; and
	responsive to determining that the gaming application is allowed to communicate with the messaging application, providing an authentication token to the gaming application from the messaging application to enable the gaming application to process gaming data.

18.	(amended) A system comprising:	one or more processors; and	a memory that stores instructions, that when executed by the one or more processors, configure the one or more processors to perform operations comprising:determining a context that the web-based gaming application was launched from a conversation interface comprising messages exchanged between users;	integrating, via the platform, a feature of the messaging application into the web-based gaming application based on the context;	identifying, by the messaging application, a set of advertisement videos based on a user of the messaging application, the set of advertisement videos having not been previously delivered to the user;	transmitting to the web-based gaming application one or more identifiers of the advertisement videos in the set of advertisement videos; and	tracking, by the messaging application, which advertisement videos in the set have been watched by the user.

19.	(amended) The system of claim 18, wherein the operations further comprise:	

20.	(amended) A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:	providing a platform that facilitates communication between a messaging application and a web-based gaming application;determining a context that the web-based gaming application was launched from a conversation interface comprising messages exchanged between users;	integrating, via the platform, a feature of the messaging application into the web-based gaming application based on the context;	identifying, by the messaging application, a set of advertisement videos based on a user of the messaging application, the set of advertisement videos having not been previously delivered to the user;	transmitting to the web-based gaming application one or more identifiers of the advertisement videos in the set of advertisement videos; and	tracking, by the messaging application, which advertisement videos in the set have been watched by the user.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446